ROBERT L. BLAND, Judge.
On March 5, 1942, state road commission truck 130-128, operated by Tom Strader, collided with claimant’s Chevrolet truck bearing license No. B12-297, two miles west of Ivydale in Clay county, West Virginia, on route 19. As a result of this collision the body of claimant’s said truck was badly damaged and its left rear fender severed. To repair this damage claimant incurred costs amounting to $69.37, made up of the following items: Replacing left rear fender, $12.00; replacing left rear hub cap, $1.00; repairs to radiator, $4.00; repairing left front fender, $2.00; repainting body, $32.00; repairing inside panel, $4.00; repairing hood, $1.00; paint for new and repaired parts, $12.00; tax $1.37. Claim for this amount was presented to the state road commission. Upon investigation of ■ the circumstances attending the accident the road commission concurred in the claim and filed a record thereof with the clerk of this court on May 26, 1942, as authorized by section 17 of the court act. Said claim has been approved by the attorney general as one that should be paid. On the day of the accident only one-half of the road was open for traffic on account of the heavy snow that prevailed. The road was covered with snow and ice and the driver of the road commission truck admits responsibility for the collision. Under all of the circumstances disclosed by this record, the concurrence in the claim by the state agency involved and the approval of the payment of the claim by the attorney general, we are of opinion that it is a proper claim to be entered as an approved claim and an award made therefor.
*194We, therefore, award to the claimant, Shingler Meat Company, the said sum of sixty-nine dollars and thirty-seven cents ($69.37) in full settlement of all damages sustained by said claimant on account of said collision.